DETAILED ACTION
This action is responsive to the application No. 17/004,463 filed on 27 August 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an optimal region”.  It is unclear what regions are considered optimal or not optimal by Applicant. How does Applicant identify an optimal region in claim 1? What factors are considered when determining the location of the optimal region? What makes a region “optimal” when compared to other regions? The metes and bounds are unclear with respect to what regions Applicant considers optimal and what regions are not optimal. It is further unclear if the claimed “optimal region” is simply an obvious choice for a region, the selection being obvious to optimize and ascertainable through routine experimentation.1 Or perhaps the claimed “optimal region” is simply a subjective term of degree?2
	Claim 2 recites “…the intensities of received light have the smallest dispersion”. It is unclear what this limitation means and the specification offers no guidance.3 Conventionally, in the field of optics, “dispersion” refers to the refraction of white light through a prism into different colors, it is unclear what Applicant is doing in this step with respect to the receiving intensities of light. It is unclear how intensities of received light have smallest dispersion.
	Claim 3 recites “…plural kinds of light quantity conditions…”.  It is unclear what this limitation means.4 It is unclear what this limitation requires or excludes. What are the “plural kinds of light quantity conditions”? Conventionally light is described in terms of power, fluence, intensity, exposure dose, wavelength, frequency, etc., but not as having “plural kinds of light quantity conditions”. It is unclear what Applicant intends to describe with this limitation. How many kinds of light quantities or conditions thereof are being used? How many kinds or quantities of light does Applicant have possession of?
	Claim 3 recites “…in accordance with desired evaluation standards…” and “…evaluated to have a highest evaluation score”.  The desired evaluation standards are unclear. The evaluation score is unclear. What are the standards? How is scoring performed? What is a high score? One of ordinary skill would not know how to perform the steps recited in claim 3 since the claimed evaluation is undefined. One would not know when infringement occurs.

Conclusion
Addressing the §112 rejections above should place this application in condition for allowance. 
At this time the closest prior art appears to be JP 2019067862 from Disco Corp, see Figs. 6-8 and corresponding text. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), also In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
        2 See MPEP §2173.05(b)(IV)
        3 See MPEP §2173.05(a)
        4 See MPEP §2173.05(a)